Name: Council Directive 1999/37/EC of 29 April 1999 on the registration documents for vehicles
 Type: Directive
 Subject Matter: organisation of transport;  technology and technical regulations;  land transport;  transport policy
 Date Published: 1999-06-01

 Avis juridique important|31999L0037Council Directive 1999/37/EC of 29 April 1999 on the registration documents for vehicles Official Journal L 138 , 01/06/1999 P. 0057 - 0065COUNCIL DIRECTIVE 1999/37/ECof 29 April 1999on the registration documents for vehiclesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 75(1)(d) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure laid down in Article 189c of the Treaty,(3),(1) Whereas the Community has adopted a certain number of measures that are intended to create an internal market consisting of an area without frontiers within which the free movement of goods, persons, services and capital is guaranteed in accordance with the provisions of the Treaty;(2) Whereas all of the Member States require the driver of a vehicle registered in another Member State of hold the certificate of registration corresponding to that vehicle, in order for it to be permitted to use the roads on their territory;(3) Whereas harmonisation of the form and content of the registration certificate will facilitate its comprehension and thus help towards the free movement, on the roads in the territory of the other Member States, of vehicles registered in a Member State;(4) Whereas the content of the registration certificate must enable it to be checked that the holder of a driving licence issued pursuant to Council Directive 91/439/EEC of 29 July 1991 on driving licences(4) drives solely those categories of vehicles for which he is authorised; whereas such checking helps to improve road safety;(5) Whereas, as a prerequisite for registering a vehicle that has previously been registered in another Member State, all of the Member States require a document certifying that registration and the technical characteristics of the vehicle;(6) Whereas harmonisation of the registration certificate will facilitate the re-entry into service of vehicles that have previously been registered in another Member State, and will contribute to the proper functioning of the internal market;(7) Whereas Member States use a registration certificate consisting either of one single part or two separate parts, and whereas it is currently appropriate to allow both systems to coexist;(8) Whereas differences remain between the Member States concerning the interpretation of the particulars contained in the registration certificate; whereas, in the interests of the proper functioning of the internal market and of the free movement and checks that these involve, it is therefore appropriate to specify in which capacity the persons named in the certificate may use the vehicle for which it was issued;(9) Whereas, in order to facilitate those checks specifically intended to combat fraud and the illegal trade in stolen vehicles, it is appropriate to establish close cooperation between Member States, based on an effective exchange of information;(10) Whereas it is appropriate to provide for a simplified procedure for adjusting the technical aspects contained in Annexes I and IIHAS ADOPTED THIS DIRECTIVE:Article 1This Directive shall apply to the documents issued by the Member States at the time of registration of vehicles.It shall not prejudice the right of Member States to use, for the temporary registration of vehicles, documents which may not meet the requirements of this Directive in every respect.Article 2For the purposes of this Directive:(a) "vehicle": shall mean any vehicle as defined in Article 2 of Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(5) and in Article 1 of Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two or three-wheel motor vehicles(6);(b) "registration": shall mean the administrative authorisation for the entry into service in road traffic of a vehicle, involving the identification of the latter and the issuing to it of a serial number, to be known as the registration number;(c) "registration certificate": shall mean the document which certifies that the vehicle is registered in a Member State;(d) "holder of the registration certificate": shall mean the person in whose name a vehicle is registered.Article 31. Member States shall issue a registration certificate for vehicles which are subject to registration under their national legislation. The certificate shall consist of either a single part in accordance with Annex I or two parts in accordance with Annexes I and II.Member States may authorise the services they appoint to this end, in particular those of the manufacturers, to fill in the technical parts of the registration certificate.2. Where a new registration certificate is issued for a vehicle registered prior to the implementation of this Directive, Member States shall use a certification model as defined in this Directive and may limit the particulars shown therein to those for which the required data are available.3. The data given in the registration certificate, in accordance with Annexes I and II, shall be represented by the harmonised Community codes shown in those Annexes.Article 4For the purposes of this Directive, the registration certificate issued by a Member State shall be recognised by the other Member States for the identification of the vehicle in international traffic or for its re-registration in another Member State.Article 51. For the purposes of identifying a vehicle in road traffic, Member States may require that the driver carry Part I of the registration certificate.2. With a view to re-registering a vehicle previously registered in another Member State, the competent authorities shall require the submission of Part I of the previous registration certificate in every case and the submission of Part II if it was issued. These authorities shall withdraw the part(s) of the previous registration certificate submitted and shall keep the latter for a minimum of six months. They shall, within two months, inform the authorities of the Member State which delivered the certificate of its withdrawal. They shall return the certificate which they have withdrawn to those authorities if they so request within six months of its withdrawal.Where the registration certificate consists of Parts I and II, and Part II is missing, the competent authorities in the Member State where the new registration has been requested may decide, in exceptional cases, to re-register the vehicle, but only after having obtained confirmation, in writing or by electronic means, from the competent authorities in the Member State where the vehicle was previously registered, that the applicant is entitled to re-register the vehicle in another Member State.Article 6Any amendments necessary in order to adapt the Annexes to this Directive to technical progress shall be adopted in accordance with the procedure laid down in Article 7.Article 71. Where reference is made to the procedure provided for in this Article, the Commission shall be assisted by the committee established by Article 8 of Council Directive 96/96/EC of 20 December 1996 on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers(7), hereinafter referred to as the "committee", which shall consist of representatives of the Member States with a representative of the Commission in the chair.2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote.3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee.(b) If the measures envisaged are not accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, within three months of the submission of the proposal to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.Article 81. Member States shall bring into force the laws, regulations or administration provisions necessary to comply with this Directive by 1 June 2004. They shall notify the Commission thereof immediately.When Member States adopt these provisions, they shall contain a reference to this Directive or be accompanied by such reference at the time of their official publication. The methods of making such reference shall be laid down by Member States.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field governed by this Directive.The Commission shall communicate to the Member States all the models for registration certificates used by the national administration.Article 9Member States shall assist one another in the implementation of this Directive. They may exchange information at bilateral or multilateral level in particular so as to check, before any registration of a vehicle, the latter's legal status, where necessary in the Member State in which it was previously registered. Such checking may in particular involve the use of an electronic network.Article 10This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 11This Directive is addressed to the Member States.Done at Luxembourg, 29 April 1999.For the CouncilThe PresidentW. MÃ LLER(1) OJ C 202, 2.7.1997, p. 13 andOJ C 301, 30.9.1998, p. 8.(2) OJ C 19, 21.1.1998, p. 17.(3) Opinion of the European Parliament of 28 May 1998 (OJ C 195, 22.6.1998, p. 21) Council Common Position of 3 November 1998 (OJ C 388, 14.12.1998, p. 12) and Decision of the European Parliament of 25 February 1999 (not yet published in the Official Journal).(4) OJ L 237, 24.8.1991, p. 1. Directive as last amended by Directive 97/26/EC (OJ L 150, 7.6.1997, p. 41).(5) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Commission Directive 98/14/EC (OJ L 91, 25.3.1998, p. 1).(6) OJ L 225, 10.8.1992, p. 72. Directive as amended by the 1994 Act of Accession.(7) OJ L 46, 17.2.1997, p. 1.ANNEX IPART I OF THE REGISTRATION CERTIFICATE(1)I. The overall dimensions of the registration certificate shall not be greater than an A4 format (210 Ã  297 mm) or a folder of A4 format.II. The paper used for Part I of the registration certificate shall be made secure against forgery by using at least two of the following techniques:- graphics,- watermark,- fluorescent fibres, or,- fluorescent imprints.III. Part I of the registration certificate may consist of several pages. Member States shall determine the number of pages in accordance with the information contained in the document and its layout.IV. The first page of Part I of the registration certificate shall contain:- the name of the Member State issuing Part I of the registration certificate,- the distinguishing mark of the Member State issuing Part I of the registration certificate, namely:B BelgiumDK DenmarkD GermanyGR GreeceE SpainF FranceIRL IrelandI ItalyL LuxembourgNL NetherlandsA AustriaP PortugalFIN FinlandS SwedenUK United Kingdom,- the name of the competent authority,- the words "Part I of the Registration Certificate" or, if the certificate consists of one part only, the words "Registration Certificate", printed in large type in the language or languages of the Member States issuing the registration certificate; they shall also appear, after a suitable space, in small type in the other languages of the European Community,- the words "European Community", printed in the language or languages of the Member State issuing Part I of the registration certificate,- the number of the document.V. Part I of the registration certificate shall also contain the following data, preceded by the corresponding harmonised Community codes:(A) registration number(B) date of first registration of the vehicle(C) personal data(C.1) holder of the registration certificate:(C.1.1) surname or business name(C.1.2) other name(s) or initial(s) (where appropriate)(C.1.3) address in the Member State of registration on the date of issue of the document(C.4) Where the particulars specified in VI, code C.2 are not included in the registration certificate, reference to the fact that the holder of the registration certificate:(a) is the vehicle owner(b) is not the vehicle owner(c) is not identified by the registration certificate as being the vehicle owner(D) vehicle:(D.1) make(D.2) type- variant (if available)- version (if available)(D.3) commercial description(s)(E) vehicle identification number(F) mass:(F.1) maximum technically permissible laden mass, except for motorcycles(G) mass of the vehicle in service with bodywork, and with coupling device in the case of a towing vehicle in service from any category other than M1(H) period of validity, if not unlimited(I) date of the registration to which this certificate refers(K) type-approval number (if available)(P) engine(P.1) capacity (in cm3)(P.2) maximum net power (in kW) (if available)(P.3) type of fuel or power source(Q) power/weight ratio (in kW/kg) (only for motorcycles)(S) seating capacity(S.1) number of seats, including the drivers seat(S.2) number of standing places (where appropriate)VI. Part I of the registration certificate may, moreover, contain the following data, preceded by the corresponding harmonised Community codes:(C) personal data(C.2) owner of the vehicle(C.2.1) surname or business name(C.2.2) other name(s) or initial(s) (where appropriate)(C.2.3) address in the Member State of registration, on the date of issue of the document(C.3) natural or legal person who may use the vehicle by virtue of a legal right other than that of ownership(C.3.1) surname or business name(C.3.2) other name(s) or initial(s) (where appropriate)(C.3.3) address in the Member State of registration, on the date of issue of the document(C.5), (C.6), (C.7), (C.8) where a change in the personal data given in points V, code C.1, VI, code C.2 and/or VI, code C.3 does not give rise to the issue of a new registration certificate, the new personal data corresponding to these points may be included under codes (C.5), (C.6), (C.7) or (C.8); they are then broken down in accordance with the references in points V, code C.1, VI, code C.2, VI, code C.3 and V, code C.4.(F) mass:(F.2) maximum permissible laden mass of the vehicle in service in the Member State of registration(F.3) maximum permissible laden mass of the whole vehicle in service in the Member State of registration(J) vehicle category(L) number of axles(M) wheelbase (in mm)(N) for vehicles with a total exceeding 3500 kg, distribution of the technically permissible maximum laden mass among the axles:(N.1) axle 1 (in kg)(N.2) axle 2 (in kg), where appropriate(N.3) axle 3 (in kg), where appropriate(N.4) axle 4 (in kg), where appropriate(N.5) axle 5 (in kg), where appropriate(O) technically permissible maximum towable mass of the trailer:(O.1) braked (in kg)(O.2) unbreaked (in kg)(P) engine:(P.4) rated speed (in min-1)(P.5) engine identification number(R) colour of the vehicle(T) maximum speed (in km/h)(U) sound level:(U.1) stationary (in dB(A))(U.2) engine speed (in min-1)(U.3) drive-by (in dB(A))(V) exhaust emissions:(V.1) CO (in g/km or G/kWh)(V.2) HC (in g/km or g/kWh)(V.3) NOx (in g/km or g/kWh)(V.4) HC + NOx (in g/km)(V.5) particulates for diesel (in g/km or g/kWh)(V.6) corrected absorption coefficient for diesel (in min-1)(V.7) CO2(in g/km)(V.8) combined fuel consumption (in L/100 km)(V.9) indication of the environmental category of EC type-approval; reference to the version applicable pursuant to Directive 70/220/EEC(2) or Directive 88/77/EEC(3).(W) fuel tank(s) capacity (in litres).VII. Member States may include additional information (in Part I of the registration certificate), in particular they may add between brackets to the identification codes, as laid down under V and VI, additional national codes.(1) The certificate consisting of one part only will bear the words "Registration Certificate", and there will be no reference in the text to "Part I."(2) Council Directive 70/220/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to measures to be taken against air pollution by gases from positive-ignition engines of motor vehicles (OJ L 76, 6.4.1970, p. 1.), Directive as last amended by Directive 96/69/EC of the European Parliament and of the Council (OJ L 282, 1.11.1996, p. 64).(3) Council Directive 88/77/EEC of 3 December 1987 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of gaseous pollutants from diesel engines for use in vehicles (OJ L 36, 9.2.1988, p. 33). Directive as last amended by Directive 96/1/EC (OJ L 40, 17.2.1996, p. 1).ANNEX IIPART II OF THE REGISTRATION CERTIFICATE(1)I. The dimensions of the registration certificate shall not be greater than an A4 format (210 Ã  297 mm) or a folder of A4 format:II. The paper used for part II of the registration certificate shall be made secure against forgery by using at least two of the following techniques:- graphics,- watermark,- fluorescent fibres, or,- fluorescent imprints.III. Part II of the registration certificate may consist of several pages. Member States shall determine the number of pages in accordance with the information contained in the document and its layout.IV. The first page of Part II of the registration certificate shall contain- the name of the Member State issuing Part II of the registration certificate,- the distinguishing mark of the Member State issuing Part II of the registration certificate, namely:B BelgiumDK DenmarkD GermanyGR GreeceE SpainF FranceIRL IrelandI ItalyL LuxembourgNL NetherlandsA AustriaP PortugalFIN FinlandS SwedenUK United Kingdom,- the name of the competent authority,- the words"Part II of the Registration Certificate", printed in large type in the language or languages of the Member States issuing the registration certificate; they shall also appear, after a suitable space, in small type, in the other languages of the European Community,- the words "European Community", printed in the language or languages of the Member State issuing Part II of the registration certificate,- the number of the document.V. Part II of the registration certificate shall also contain the following data, preceded by the corresponding harmonised Community codes:(A) registration number(B) date of the first registration of the vehicle(D) vehicle:(D.1) make(D.2) type- variant (if available)- version (if available)(D.3) commercial description(s)(E) vehicle identification number(K) type-approval number (if available)VI. Part II of the registration certificate may, moreover, contain the following data, preceded by the corresponding harmonised Community codes:(C) personal data(C.2) owner of the vehicle(C.2.1) surname or business name(C.2.2) other name(s) or initial(s) (where appropriate)(C.2.3) address in the Member State of registration, on the date of issue of the document(C.3) natural or legal person who may use the vehicle by virtue of a legal right other than that of ownership(C.3.1) surname or business name(C.3.2) other name(s) or initial(s) (where appropriate)(C.3.3) address in the Member State of registration, on the date of issue of the document(C.5), (C.6) where a change in the personal data given in point VI, code C.2 and/or point VI, code C.3 does not give rise to the issue of a new Part II of the registration certificate, the new personal data corresponding to these points may be included under codes (C.5) or (C.6); they are broken down in accordance with point VI, code C.2 and point VI, code C.3.(J) vehicle categoryVII. Member States may include additional information in Part II of the registration certificate; in particular, they may add between brackets to the identification codes, as laid down under points V and VI, additional national codes.(1) This Annex is concerned only with registration certificates consisting of Parts I and II.